Citation Nr: 1829290	
Decision Date: 05/29/18    Archive Date: 06/12/18

DOCKET NO.  13-29 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a stomach disability.

2.  Entitlement to service connection for a skin disability.


REPRESENTATION

Veteran represented by:	Michael T. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1976 to April 1980.

These matters come to the Board of Veteran's Appeals (Board) on appeal from an April 2010 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Newington, Connecticut and New York, New York.

The Veteran testified at a hearing before the undersigned Veteran's Law Judge (VLJ) in November 2014. A transcript of the proceeding is included in the claims file.

In June 2015, the Board remanded these matters to the AOJ for further evidentiary development, which included providing a VA examination regarding the Veteran's claim for service connection for his stomach disability and skin disability.  The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he was unable to attend the previous scheduled VA examination because of an illness.  

Upon review of the claims file, it is unclear whether the Veteran was provided a copy of his March 9, 2016 notice that a VA Medical facility would be reaching out to the Veteran to schedule the VA examinations as directed in the June 2015 Board remand.  In particular, a March 15, 2016 correspondence from a third attorney (who never had any relationship with the Veteran or this matter) detailed that he received a March 9, 2016 notification for the above named Veteran.  Moreover, the Veteran's in a June 14, 2016 correspondence informed VA that he was unable to attend the previous examinations because he was suffering from an illness, and he is willing to report for such examinations in the future. 

The Board finds that good cause has been shown for the Veteran's absence, and the AOJ should reschedule the VA examination(s).  See 38 C.F.R. § 3.655(a) (2017) (examples of "good cause" include illness or hospitalization of the claimant).

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records for the Veteran from May 2016 to the present and associate them with the claims file.

2.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of any skin disability.  The claims file and a copy of this remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  Based on a physical examination of the Veteran, review of the claims file, and with consideration of the lay evidence pertaining to in-service and post-service symptoms, the examiner should:

(a.) Identify any diagnosable skin disability. 

(b.) For any diagnosed skin disability, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that any disability began in service, was caused by service, or is otherwise related to service, to include the Veteran's in-service fungal infections.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of any stomach disability.  The claims file and a copy of this remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail. 

Based on a physical examination of the Veteran, review of the claims file, and with consideration of the lay evidence the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's stomach disability is caused or aggravated by the Veteran's service-connected left knee disability or any treatment for the Veteran's left knee disability, to include his left knee total knee replacement or pain medication.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

Aggravation is defined as a worsening beyond the natural progression of the disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.   




_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




